Title: To George Washington from Henry Knox, 7 August 1792
From: Knox, Henry
To: Washington, George



Sir
War department August 7th 1792

I have just been honored with yours of the first instant.
The papers which you have been pleased to require shall be transmitted by the post of Monday next.
The communications last received from Fort Washington were such, that I thought it proper Major General Wayne should be possessed thereof by express in order to enable him to form a proper judgment of the measures to be pursued.

I have the honor to enclose you copies of my letters of this date to Generals Wayne and Putnam.
Any observations which you shall please to make thereon will be respectfully received.
I have also the honor to enclose you copies of Israel Chapins letters of the 18 of July—He appears to have conducted with great propriety and zeal.
I am inclined to believe Major Fish would not accept the Office of Adjutant General—I am not well informed how Coll Posey would answer for that office; but if his industry and talents at arrangements are equal to his character for bravery—he would be an acquisition to the service.
Major Gaither will sail on Thursday or Friday—he has been detained for a vessel—his instructions will be pointed as to the preservation of the peace. I have the honor to be Sir Your obedient Servant.

H. Knox

